Citation Nr: 0929740	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-21 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) death benefits and, if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant is seeking entitlement to VA death benefits as 
the surviving spouse of an individual who she claims had 
service in the United States Armed Forces, Far East (USAFFE), 
during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which held that the appellant did not have legal 
entitlement to VA death benefits because the decedent did not 
have qualifying military service.

With regard to the issue on appeal, the Board notes that 
before we may reopen a previously denied claim, we must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 1996).  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to basic eligibility for VA death 
benefits is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification to the appellant when further action is 
required.


FINDINGS OF FACT

1.  In September 2001, the National Personnel Records Center 
certified that the decedent had not had service as a member 
of the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the U. S. Armed Forces.

2.  In a final October 2003 decision, the Board denied the 
appellant's claim of entitlement to basic eligibility for VA 
death benefits.

3.  Since the October 2003 Board decision, evidence which is 
new, which relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim, has been received.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision which denied the 
appellant's claim of entitlement to basic eligibility for VA 
death benefits is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 
7104 (West 2002).

2.  New and material evidence has been submitted since the 
final October 2003 Board decision, and the claim for 
entitlement to basic eligibility for VA death benefits is 
therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered the VCAA provisions with 
regard to the matter on appeal but finds that, given the 
favorable action taken below as to the issue of reopening, no 
further analysis of the development of this claim is 
necessary at the present time.

II.  New and Material Evidence

By October 2003 decision, the Board denied entitlement to 
basic eligibility for VA death benefits, essentially based on 
a finding that there was no showing that the National 
Personnel Record Center (NPRC) had certified that the 
appellant's late husband (the decedent) had service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the USAFFE.  The appellant did not 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  Thus, the October 2003 Board decision became final.  
Under the law, the claim may be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In August 2005, the appellant requested that her claim for 
basic eligibility for VA death benefits be reopened.

Evidence submitted subsequent to the October 2003 Board 
decision includes an October 2005 lay statement from both the 
decedent's sister and neighbor, in which they claimed that 
during his lifetime the decedent was know by a nickname 
"Gel".  This evidence is new, in that it has not been 
previously considered and is not cumulative. 

The above evidence is material to the claim for entitlement 
to basic eligibility for VA death benefits, as it provides 
another name or alias for the decedent under which additional 
inquiry into the decedent's reported World War II military 
service may be made.  Thus, this evidence may relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, this letter raises a reasonable possibility of 
substantiating the claim, as it pertains to the significant 
question of whether the decedent's reported service may have 
been documented under another name.  Thus, the Board 
concludes that new and material evidence has been submitted 
since the October 2003 Board decision, and we conclude that 
the claim for entitlement to basic eligibility for VA death 
benefits is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim of basic eligibility for VA benefits; to this extent 
only the appeal is granted.


REMAND

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1310, 1541.  The term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.  However, such service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203. 

In September 2001, the RO received a response from the NPRC 
certifying that the decedent had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, with the United States Armed Forces.  

As noted above, however, additional relevant information is 
now available showing that the decedent used a nickname or 
alias, which was not provided to NPRC in the search in 2001.  
Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 
Vet. App. 80, 82 (1998) (Court stated that, if there is 
reason to believe that information provided to service 
department was erroneous, e.g., incorrect or misspelled name, 
VA may be required to resubmit request for information to 
service department.)

In additionally, the Board notes that in June 2008, the 
appellant submitted a letter indicating she was unable to 
attend her personal hearing because of an appointment with a 
private physician.  She requested t hat her person hearing be 
rescheduled.  On remand, an attempt to schedule the appellant 
for a hearing should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the NPRC to request additional 
verification of the decedent's service.  
The request should clearly document 
consideration of personal information not 
previously considered, including the 
alternate nickname of or alias for the 
decedent, listed as "Gel".  

2.  Request that the appellant specify the 
type of personal hearing (Travel Board, 
videoconference, or Central Office) she 
would like, and then schedule her for a 
hearing if she continues to desire one.  
Advise the appellant that VA cannot cover 
her expenses to attend a hearing, and of 
the consequences of failing to report.

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


